 



Form of Amendment for Group A Executives
IVAX CORPORATION
[SECOND/THIRD] AMENDMENT TO EMPLOYMENT AGREEMENT (Change in Control)
     This [Second/Third] Amendment to the Employment Agreement (Change in
Control) (the “Amendment”) is made as of December 30, 2005, by and between IVAX
Corporation, a Florida corporation (the “Company”), and [____________]
(“Executive”).
     WHEREAS, the Company has entered into an Agreement and Plan of Merger among
the Company, Teva Pharmaceutical Industries Limited (“Teva”), Ivory Acquisition
Sub, Inc. and Ivory Acquisition Sub II, Inc. (the “Merger Agreement”), pursuant
to which, at the effective time of the proposed merger, Ivory Acquisition Sub,
Inc. will merge with and into the Company, with the Company continuing as the
surviving corporation, and immediately thereafter, the Company will merge with
and into Ivory Acquisition Sub II, Inc., with Ivory Acquisition Sub II, Inc.
continuing as the surviving corporation (each merger, taken together,
constituting the “Merger”) and as a result of the Merger, Teva would acquire all
of the issued and outstanding stock of the Company;
     WHEREAS, the Company entered into the Employment Agreement (Change in
Control) with Executive on [Date] and entered into an amendment of the
Employment Agreement (Change in Control) on September 19, 2005 (together, the
“Employment Agreement”);
     WHEREAS, the Employment Agreement provides for certain severance benefits
in the event of a termination of employment after a Change in Control of the
Company (as defined in the Employment Agreement);
     WHEREAS, under Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), the cash severance payments may be subject to a twenty
percent (20%) excise tax if they are not paid at least six months after the
Executive’s separation from service;
     WHEREAS, the Company and the Executive desire to amend the Employment
Agreement to provide for a delay for cash severance payments to the extent
necessary under Section 409A of the Code.
     NOW, THEREFORE, the parties agree as follows:
     1. Section 6(a)(i) shall be revised in its entirety to read as follows:
     “(i) the Company shall pay to the Executive in a lump sum in cash within
thirty (30) days after the Date of Termination, or on such later date as may be
required to avoid an excise tax under Section 409A of the Code, the aggregate of
the following amounts:”
     2. Section 6(a)(ii) shall be amended in its entirety to read as follows:
     “(ii) the Company shall continue benefits to the Executive and/or the
Executive’s family at least equal to those which would have been provided to
them in accordance with the plans, programs, practices and policies described in
Section 4(b)(v) if the Executive’s employment had not

 



--------------------------------------------------------------------------------



 



been terminated in accordance with the most favorable plans, practices, programs
or policies of the Company and its affiliated companies as in effect and
applicable generally to other peer executives and their families during the
90-day period immediately preceding the Effective Date or, if more favorable to
the Executive, as in effect generally at any time thereafter with respect to
other peer executives of the Company and its affiliated companies and their
families, provided, however, that if the Executive becomes re-employed with
another employer and is eligible to receive medical or other welfare benefits
under another employer provided plan, the medical and other welfare benefits
described herein shall be secondary to those provided under such other plan
during such applicable period of eligibility (such continuation of such benefits
for the applicable period herein set forth shall be hereinafter referred to as
“Welfare Benefit Continuation”). For purposes of determining eligibility of the
Executive for retiree benefits pursuant to such plans, practices, programs and
policies, the Executive shall be considered to have remained employed until the
end of the Employment Period and to have retired on the last day of such period.
To the extent that the benefits described in this paragraph qualify under
Proposed Treasury Regulation Section 1.409A-1(b)(9)(iv) and its successors, the
benefits shall be provided for the shorter of (x) the end of the second calendar
year after the year of Executive’s separation from service, and (y) the longer
of (A) the remainder of the Employment Period, or (B) such period in excess of
the Employment Period as any plan, program, practice or policy may provide.. To
the extent that the benefits do not qualify under Proposed Treasury
Regulation Section 1.409A-1(b)(9)(iv) and its successors and are not otherwise
exempt from Section 409A, then (x) during the first six months after the
separation from service, to the extent required to comply with Section 409A of
the Code, the Executive may be required to pay for such benefits; (y) at the end
of the six month period or such shorter period provided for under Section 409A,
the Company shall reimburse Executive for such benefit; and”
     3. A new Section 12(g) shall be added to the Employment Agreement to read
as follows:
  “(g) Section 409A of the Code. It is the intention of the Company and the
Executive that the benefits and rights to which Executive could become entitled
to in connection with this Agreement, including any termination of employment,
either comply with or are exempt from Section 409A of the Code. If the Executive
believes, at any time, that any such benefit or right either does not comply
with, or is not exempt from, Section 409A of the Code, the Executive may advise
the Company and both parties will discuss in good faith amending the terms of
this Agreement so that it either complies with, or is exempt from, Section 409A
of the Code; provided, however, that the Company shall be under no obligation to
enter into any arrangement or amendment that could have any adverse economic,
financial accounting or any other adverse impact on the Company or its
Affiliated Companies.
     4. Employment Agreement. To the extent not amended hereby, the Employment
Agreement shall continue with full force and effect in accordance with its
terms.
     5. Counterparts. This Agreement may be executed in counterparts, and each
counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned. Execution and delivery of this Amendment by exchange of facsimile
copies bearing the facsimile signature of a party shall constitute a valid and
binding execution and delivery of the Amendment by such party. Such facsimile
copies shall constitute enforceable original documents.

-2-



--------------------------------------------------------------------------------



 



     6. Headings. All captions and section headings used in this Amendment are
for convenient reference only and do not form a part of this Agreement.
     7. Governing Law. This Agreement will be governed by the laws of the State
of Florida (with the exception of its conflict of laws provisions).
[The remainder of this page has intentionally been left blank.]

-3-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Amendment has been entered into as of the date
first set forth above.

     
 
   
 
   
IVAX CORPORATION
  EMPLOYEE
 
   
 
By:
 
 
Signature
 
   
 
   
 
Title
 
 
Printed Name

Signature Page of [Second/Third] Amendment To Employment Agreement (Change In
Control)

-4-